Case 3:19-cv-01537-BEN-JLB Document 84-4 Filed 01/27/21 PageID.9486 Page 1 of 2



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   5   State Bar No. 227108
       PETER H. CHANG
   6   Deputy Attorney General
       State Bar No. 241467
   7   JOHN D. ECHEVERRIA
       Deputy Attorney General
   8   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   9    San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
 10     Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
 11    Attorneys for Defendants
 12
 13                    IN THE UNITED STATES DISTRICT COURT
 14                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 15
 16    JAMES MILLER, et al.,                     Case No. 19-cv-1537-BEN-JLB
 17                                  Plaintiffs, DECLARATION OF PROFESSOR
                                                 JENS LUDWIG
 18               v.
                                                 Courtroom:       5A
 19    CALIFORNIA ATTORNEY                       Judge:           Hon. Roger T. Benitez
       GENERAL XAVIER BECERRA,                   Trial Date:      February 3, 2021
 20    et al.,                                   Action Filed:    August 15, 2019
 21                                Defendants.
 22
 23
 24
 25
 26
 27
 28

                   Declaration of Professor Jens Ludwig (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84-4 Filed 01/27/21 PageID.9487 Page 2 of 2



   1                         DECLARATION OF JENS LUDWIG
   2   I, Jens Ludwig, declare:
   3         1.     I am the Edwin A. and Betty L. Bergman Distinguished Service
   4   Professor at the University of Chicago. I also serve as director of the University of
   5   Chicago’s Crime Lab, codirector of the Education Lab, and codirector of the
   6   National Bureau of Economic Research’s working group on the economics of
   7   crime. I have personal knowledge of the facts set forth in this declaration, and if
   8   called upon as a witness, I could and would testify competently as to those facts.
   9         2.     I understand that John R. Lott, Jr., has claimed that he sent me data
 10    concerning a survey he purportedly conducted on the defensive use of firearms. I
 11    also understand that he claims to have lost that data in a computer crash in the late
 12    1990s, that he asked me to return his lost data, and that I refused to return his data.
 13          3.     I have no record or recollection of ever having received the survey data
 14    that Lott claims to have lost. I also have no record or recollection of Lott ever
 15    having asked me to return that data—which I did not have—and I did not refuse to
 16    return any data to Lott.
 17          I declare under penalty of perjury under the laws of the United States of
 18    America that the foregoing is true and correct.
 19          Executed on January 25, 2021, at Chicago, Illinois.
 20
 21
 22
                                                      Jens Ludwig
 23
 24
 25
 26
 27
 28
                                                  1
                     Declaration of Professor Jens Ludwig (3:19-cv-01537-BEN-JLB)
